Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 26, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130080 	                                                                                             Michael F. Cavanagh
  (63)                                                                                                 Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v       	                                                         SC: 130080     

                                                                    COA: 256302      

                                                                    Wayne CC: 04-002106-01 

  CHRISTOPHER DARNELL MOORE, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  April 28, 2006 is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 26, 2006                       _________________________________________
         l0619                                                                 Clerk